i          i       i                                                                           i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-09-00159-CR

                                      IN RE Averin A. WOODARD

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 25, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 16, 2009, relator Averin A. Woodard filed a petition for writ of mandamus.

Relator complains of the trial court’s failure to rule on various pro se motions and a pro se pretrial

petition for writ of habeas corpus, all relating to the criminal proceeding for which he is currently

confined. However, relator has been appointed counsel to represent him in the criminal proceeding

pending in the trial court. A criminal defendant is not entitled to hybrid representation. See

Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481,

498 (Tex. Crim. App. 1995); Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]

1994, orig. proceeding). A trial court has no legal duty to rule on pro se motions or petitions filed




         … This proceeding arises out of Cause No. 2008-CR-6258, styled State v. Averin A. Woodard, pending in the
           1

226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
                                                                                       04-09-00159-CR

with regard to a criminal proceeding that the defendant is represented by counsel in. See Robinson,
240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining to rule on

relator’s various pro se motions and pro se petition for writ of habeas corpus that all relate directly

to his criminal proceeding pending in the trial court. Therefore, we conclude that relator has not

shown himself entitled to mandamus relief. Accordingly, the petition is denied. TEX . R. APP . P.

52.8(a).

                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-